
	
		II
		111th CONGRESS
		1st Session
		S. 2918
		IN THE SENATE OF THE UNITED STATES
		
			December 21
			 (legislative day, December 20), 2009
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To make improvements to certain loan programs under the
		  Small Business Act and the Small Business Investment Act of 1958, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Helping Small Business Succeed Act
			 of 2009.
		2.Maximum loan
			 amounts under 7(a) programSection 7(a)(3)(A) of the Small Business Act
			 (15 U.S.C. 636(a)(3)(A)) is amended by striking $1,500,000 (or if the
			 gross loan amount would exceed $2,000,000 and inserting
			 $4,875,000 (or if the gross loan amount would exceed
			 $5,000,000.
		3.Maximum loan
			 amounts under 504 programSection 502(2)(A) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(2)(A)) is amended—
			(1)in clause (i), by striking
			 $1,500,000 and inserting $4,000,000;
			(2)in clause (ii),
			 by striking $2,000,000 and inserting
			 $5,000,000;
			(3)in clause (iii),
			 by striking $4,000,000 and inserting
			 $5,500,000;
			(4)in clause (iv),
			 by striking $4,000,000 and inserting $5,500,000;
			 and
			(5)in clause (v), by
			 striking $4,000,000 and inserting
			 $5,500,000.
			4.Maximum loan
			 limits under microloan programSection 7(m) of the Small Business Act (15
			 U.S.C. 636(m)) is amended—
			(1)in paragraph (1)(B)(iii), by striking
			 $35,000 and inserting $50,000;
			(2)in paragraph
			 (3)(E), by striking $35,000 each place that term appears and
			 inserting $50,000; and
			(3)in paragraph
			 (11)(B), by striking $35,000 and inserting
			 $50,000.
			5.Maximum loan
			 guarantee under 7(a) program
			(a)In
			 general
				(1)AmendmentSection 7(a)(2)(A) of the Small Business
			 Act (15 U.S.C. 636(a)(2)(A)) is amended by striking equal to—
			 and all that follows and inserting equal to 97.5 percent of the amount
			 of the loan..
				(2)Prospective
			 repealEffective October 3, 2011, section 7(a)(2)(A) of the Small
			 Business Act (15 U.S.C. 636(a)(2)(A)) is amended by striking equal to
			 97.5 percent of the amount of the loan. and inserting “equal to—
					
						(i)75 percent of the
				balance of the financing outstanding at the time of disbursement of the loan,
				if such balance exceeds $150,000; or
						(ii)85 percent of
				the balance of the financing outstanding at the time of disbursement of the
				loan, if such balance is less than or equal to
				$150,000.
						.
				(b)Conforming
			 amendmentSection 502(a) of
			 title V of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5; 123 Stat. 152) is amended by striking 90
			 percent and inserting 97.5 percent.
			6.Extension of fee
			 reductions
			(a)Extension of
			 fee reductionsSection 501 of
			 title V of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5; 123 Stat. 151) is amended by striking September 30,
			 2010 each place that term appears and inserting October 3,
			 2011.
			(b)Availability of
			 fundsThe matter under the heading Business loans program
			 account under the heading Small Business Administration in title V
			 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 151) is amended—
				(1)by striking
			 to remain available until September 30, 2010 the second place it
			 appears;
				(2)by inserting
			 and shall remain available until October 3, 2011 after
			 section 501 of this title; and
				(3)by inserting
			 and shall remain available until September 30, 2010 after
			 section 506 of this title.
				7.Economic
			 disaster loans
			(a)Authority To
			 make loansThe Administrator
			 of the Small Business Administration may make a loan to a small business
			 concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632))
			 that is located in an economic disaster area under the same terms and
			 conditions and for the same purposes as a loan under section 7(b)(2) of the
			 Small Business Act (15 U.S.C. 636(b)(2)).
			(b)Economic
			 disaster areaFor purposes of this section, the term
			 economic disaster area means a geographic area that the
			 Administrator of the Small Business Administration determines has—
				(1)a per capital
			 income of not more than 80 percent of the average per capita income in the
			 United States, based on the most recent available data from the Bureau of Labor
			 Statistics of the Department of Labor;
				(2)an average
			 unemployment rate that is not less than 1 percentage point greater than the
			 average unemployment rate in the United States, during the most recent 24-month
			 period for which data from the Bureau of Labor Statistics of the Department of
			 Labor are available; and
				(3)a special
			 need.
				(c)SunsetThe authority of the Administrator of the
			 Small Business Administration to make a loan under subsection (a) shall
			 terminate on October 3, 2011.
			8.Funding
			(a)Revenue from
			 sale of troubled assets and warrantsSection 106(d) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5216(d)) is amended—
				(1)by striking
			 Revenues of and inserting the following:
					
						(1)In
				generalExcept as provided in paragraph (2), revenues
				of
						; and
				(2)by adding at the
			 end the following:
					
						(2)Transfer to
				Small Business AdministrationFrom amounts received under
				paragraph (1), the Secretary shall transfer to the Administrator of the Small
				Business Administration such amounts as are necessary to carry out the
				Helping Small Business Succeed Act of
				2009 and the amendments made by that
				Act.
						.
				(b)Authorization
			 of appropriationsIn addition to any amounts transferred to the
			 Administrator of the Small Business Administration under section 106(d) of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5216(d)), as amended by
			 this Act, there are authorized to be appropriated such sums as may be necessary
			 to carry out this Act and the amendments made by this Act.
			
